IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1430
                            Filed November 8, 2017


IN THE INTEREST OF T.W.,
      Minor Child,

A.P., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Carroll County, Adria Kester,

District Associate Judge.



       A mother appeals the juvenile court order terminating the parental

relationship with her two-year-old son. AFFIRMED.



       Kevin E. Hobbs, West Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General for appellee.

       Jessica L. Morton of Bruner, Bruner & Reinhart, L.L.P., Carroll, guardian

ad litem for minor child.



       Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                           2


TABOR, Judge.

       Angela’s addiction to methamphetamine and abuse of prescription

painkillers resulted in her son T.W. being twice removed from her care and

adjudicated as a child in need of assistance (CINA). The second CINA case

ended in the termination of her parental rights.         Angela appeals the juvenile

court’s termination ruling, alleging she has successfully engaged in treatment

and has demonstrated parenting strengths.           Our independent review of the

record reveals unaddressed risks posed by Angela’s substance abuse that

prevent her from safely resuming care of T.W.1            Accordingly, we affirm the

termination ruling.

       I.     Facts and Prior Proceedings

       T.W. was born in February 2015 with methamphetamine in his system—

prompting the Iowa Department of Human Services (DHS) to remove him from

his mother’s care and adjudicate him as a CINA. The DHS approved a trial

home placement in November 2015 and closed the CINA case in February 2016.

But five days later, the DHS discovered Angela was abusing prescription

medication—Oxycodone pills and Fentanyl patches—while caring for T.W. Case

workers implemented a safety plan, including twice-daily drop-in services. One

month later, Angela was found unresponsive in her apartment after a medication

1
  We review termination-of-parental-rights proceedings de novo, which means examining
both the facts and law and adjudicating anew those issues properly preserved and
presented. See In re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We are not
bound by the juvenile court’s factual findings, but we give them weight, especially when
witness credibility is critical to the outcome. See In re M.W., 876 N.W.2d 212, 219 (Iowa
2016). The State’s proof must be clear and convincing, which means we see no
“serious or substantial doubts as to the correctness [of] conclusions of law drawn from
the evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (quoting In re C.B., 611
N.W.2d 489, 492 (Iowa 2000)).
                                                3


overdose. One-year-old T.W. was found alone in the hallway. A child protection

assessment resulted in a founded report for the denial of critical care. The DHS

again removed T.W. from his mother’s care, placed him with maternal

grandparents, and opened a new CINA case in April 2016.

          Angela sought substance-abuse treatment in the summer of 2016. But by

her own admission, because it was outpatient treatment, she “was sneaking and

using here and there.” Angela started inpatient substance-abuse treatment at

the YWCA in October 2016. She stayed drug-free for two months.

          In a November 2016 permanency order, the juvenile court continued

placement of T.W. for “an additional period of up to six months” under Iowa Code

section 232.104(2)(b) (2016) to allow Angela more time to achieve reunification.

The DHS placed T.W. with Angela at the YWCA for an extended trial-home visit

in December 2016. Soon after gaining unsupervised visitation with T.W., Angela

relapsed on methamphetamine while meeting up with T.W.’s father. In early

2017, the DHS case workers learned Angela was pregnant with her fourth child;

when that child, T.P., was born in April 2017, he tested positive for

amphetamines.2

          The State filed a petition for termination of parental rights in May 2017.

Despite the pending termination action, the DHS allowed Angela an extended

unsupervised visitation in early June. Just two days into the visitation, a police

officer discovered T.W. sleeping unattended in a locked car outside of Angela’s

workplace. The officer knew the location to be a high-crime area of Fort Dodge.

The officer reported fifteen minutes passed before he could locate Angela.

2
    The custody of T.P. is not at issue in this termination appeal.
                                        4


Angela insisted she was gone only four minutes and T.W. was not in danger

because she cracked the windows and parked in the shade. The DHS removed

the child and placed him in his grandparents’ care. DHS social worker Molli

Mandernach testified she was “very alarmed” by Angela’s decision and believed

Angela would have been “extra vigilant” during the trial-home placement.

Mandernach aptly described the unfortunate phenomenon: “Every time I’ve

attempted to begin expanding her contact with him on an unsupervised basis, it

has not worked, we’ve gotten ourselves into a dangerous situation.”

      The juvenile court held a combined permanency and termination-of-

parental-rights hearing on June 22 and August 10, 2017. Angela testified about

her addiction to methamphetamine, asserting she had “six months and five days

clean.” But she also acknowledged last using Fentanyl in May 2017 and using

Hydrocodone just two days before the hearing. Angela also discussed receiving

mental-health   counseling    for   depression   and   anxiety.       Mandernach

recommended termination of parental rights, expressing concern Angela was in

denial about the danger posed by her continued opiate use.

      The juvenile court terminated Angela’s parental rights under Iowa Code

section 232.116(1)(e), (g) and (h) (2017). The court found termination was in

T.W.’s best interests because Angela had been unable to provide the nurturing

needed by her young son.         Although T.W. had been living with maternal

grandparents, they did not seek adoption. Instead, close family friends began

foster-parent training and wished to be considered as an option to adopt T.W.

Angela appeals the juvenile court’s findings.
                                            5


       II.      Statutory Basis for Termination of Parental Rights

       Angela challenges the statutory grounds for termination. When, as here,

the juvenile court rests its decision on more than one subsection of Iowa Code

section 232.116(1), we may affirm on any ground that we find supported by clear

and convincing evidence. In re D.W., 791 N.W.2d at 707.

       We will address the termination of Angela’s parental rights under

subsection (g), which requires the court to find that all of the following have

occurred:

             (1) The child has been adjudicated a child in need of assistance
             pursuant to section 232.96.
             (2) The court has terminated parental rights pursuant to section
             232.117 with respect to another child who is a member of the
             same family . . . .
             (3) There is clear and convincing evidence that the parent
             continues to lack the ability or willingness to respond to services
             which would correct the situation.
             (4) There is clear and convincing evidence that an additional
             period of rehabilitation would not correct the situation.

Iowa Code § 232.116(1)(g).

       Angela does not contest the first two elements. T.W. was adjudicated as

a CINA in April 2016. The State offered evidence showing a juvenile court in

Carroll County terminated Angela’s rights to an older child in September 2012.

But Angela argues she has addressed her drug usage and mental health issues.

She points to her “documentation of clean drug screens and records showing

consistent attendance with her therapist.” Angela asserts an additional period of

rehabilitation would correct the situation.

       We cannot accept Angela’s assertions. The record contains clear and

convincing evidence she continued to lack the ability or willingness to respond to
                                        6


services—even through the time of the termination hearing. In candidly testifying

about her methamphetamine addiction, Angela admitted: “If it’s around, I’ll do it.”

Indeed, she relapsed on methamphetamine in December 2016, while she was

working to regain custody of T.W. and while pregnant with her fourth child.

Angela also allowed an acquaintance to stay with her during the pendency of this

case, despite knowing the woman was abusing illegal substances.            Equally

concerning, Angela did not appreciate the danger she faced from abusing

prescription painkillers. Ample evidence showed Angela was unwilling or unable

to take the steps necessary to stay drug free so she could safely resume caring

for T.W. See id. § 232.116(1)(g)(3).

      In addition, we find clear and convincing evidence an additional period of

rehabilitation would not correct the situation. While Angela’s efforts to overcome

her methamphetamine addiction are commendable, she has not come to

appreciate the risk posed by her continued use of prescription painkillers. “[I]n

considering the impact of a drug addiction, we must consider the treatment

history of the parent to gauge the likelihood the parent will be in a position to

parent the child in the foreseeable future.” In re N.F., 579 N.W.2d 338, 341 (Iowa

Ct. App. 1998). In Angela’s case, we doubt she will be in a drug-free position to

safely parent T.W. in the foreseeable future. See Iowa Code § 232.116(1)(g)(4).

The juvenile court properly terminated Angela’s parental rights under section

232.116(1)(g). Termination was in T.W.’s best interests under the framework in

section 232.116(2) and no factor in section 232.116(3) weighs against

termination.

      AFFIRMED.